On Rehearing.
His Honor,
EMILE GODCHAUX,
renderéd the opinion and decree of the Court as follows:
The rehearing was granted because we apprehended that our decree might be erroneous in condemning plaintiff for. the costs incurred in the attempt to hold the New Orleans Railway & Light Company liable in the premises. We find, however, that the issue directly presented by plaintiff herself, on appeal as well as in the trial Court, was not which of the two defendants was responsible to her, but whether or not both might not be madé to respond in damages solidary as joint tort feasors. And having established the right to hold one defendant only, we find no" just ground for relieving her of liability for the costs thus unnecessarily incurred in her vain effort to hold the other.
Opinion and decree, January 9, 1917.
Our previous opinion and decree are accordingly reinstated and made the judgment of this Court.
Previous decree reinstated.